--------------------------------------------------------------------------------

Exhibit 10.2

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This Separation Agreement and Full and Final Release ("Agreement") is entered
into between John Ruelle ("Employee") and SunOpta Inc. ("Company"). This
Agreement has been individually-negotiated and is not provided in connection
with a termination program.

1. Termination of Employment Relationship. Employee and the Company will end
their employment relationship on March 15, 2019 (the "Termination Date"). The
Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date. Employee will
receive all compensation and benefits, to the extent permissible under the terms
of the governing benefit plan documents, due through the Termination Date as a
result of services performed for the Company with the receipt of a final
paycheck, except as provided in Paragraph 2 this Agreement. In addition, the
Company will reimburse Employee for business expenses properly incurred by
Employee in accordance with Company policy through the Termination Date,
provided such claims for reimbursement are accompanied by appropriate
documentation and are submitted to the Company within 30 days following the
Termination Date.

Employee has reported to the Company any and all work-related injuries incurred
during employment. Employee acknowledges and agrees that the Company properly
provided any leave of absence because of Employee’s or a family member’s health
condition and Employee has not been subjected to any improper treatment, conduct
or actions due to a request for or taking such leave.

Upon the earlier of your actual last day of active employment with the Company
or the Termination Date, Employee hereby confirms his resignation from all
positions held by Employee as a director, officer or other fiduciary of the
Company, including any and all affiliates.

2. Consideration. In consideration of Employee’s promises in this Agreement, and
upon expiration of the revocation period so long as Employee has not revoked,
the Company will provide Employee:

  A.

Severance pay in the total gross amount of $640,265, to be paid as salary
continuation (the "Severance Benefit"). The Severance Benefit shall be allocated
over an eighteen (18) month period beginning after the Termination Date and
payable in the form of substantially equal monthly payments made over this
eighteen (18) month period or paid on such other, more frequent schedule based
on the Company’s payroll timing (subject to the payment timing and method set
forth in this paragraph). The Severance Benefit is determined by application of
the following formula: one and a half times the sum of: (i) your current base
salary ($417,843); and (ii) the annual cost for your automobile allowance
($9,000). The initial payment shall be made commencing after the Termination
Date and on Company’s first regular pay date following, and subject to, the
occurrence of all of the following: (i) Employee’s termination of employment,
(ii) his execution of this Agreement, and (iii) expiration of the revocation
period described in Paragraph 11 without Employee having revoked this Agreement.
The Severance Benefit shall be paid pursuant to a fixed schedule of the regular
payroll practices of the Company. The first payment of the Severance Benefit
shall include any amounts that would have been paid prior to such first payment
date had the Severance Benefit commenced to be paid immediately following the
Termination Date.

1

--------------------------------------------------------------------------------


  B.

If Employee elects COBRA, the Company will pay a portion of the COBRA premiums
for medical and dental coverage, equal to the portion the Company pays for
active employees at the same coverage level, for up to eighteen (18) months.
Employee is responsible for the Employee portion of such coverage and for any
COBRA premiums following eighteen (18) months.

        C.

Outplacement Benefits. The Company will provide Employee with outplacement
benefits for twelve (12) months through Challenger, Gray & Christmas.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee. Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled. The Company will also pay Employee for any accrued but
unused paid-time off regardless of whether Employee signs this Agreement. The
Company is under no obligation to provide reinstatement, employment,
re-employment, consulting or other similar status; provided, however, if the
Company rehires Employee within eighteen months of the Termination Date,
Employee’s right to future severance payments will terminate.

The Company and Employee intend that all taxable payments and benefits provided
for under this Agreement be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code") by reason of the "short-term deferral" and
"separation pay" exemptions from Code Section 409A set forth in Treasury
Regulation Section 1.409A -1(b)(4) and (9), and the provisions of this Agreement
shall be interpreted in a manner consistent with such intent. In addition, for
purposes of Code Section 409A, Employee’s right to receive any installment
payments payable hereunder shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment for the purposes Code
Section 409A. In the event that it is determined for any reason that any
payments hereunder are not exempt from Code Section 409A, the Company and
Employee agree to amend this Agreement in a manner that brings this Agreement
into compliance with Code Section 409A while preserving to the maximum extent
possible the economic value of the relevant payment or benefit under this
Agreement to Employee. Notwithstanding the foregoing, nothing herein shall be
interpreted as a guarantee of any particular tax result or treatment and
Employee is responsible for any and all federal, state and local income and wage
taxes that may be imposed on Employee with respect to any payments hereunder.

3. Equity. Employee acknowledges and agrees that: (a) any stock options granted
to Employee prior to May 24, 2017 that would have become vested during the
eighteen months following the Termination Date shall be immediately vested as of
the Termination Date and shall be exercisable or settled in accordance with the
applicable terms of the grant documents and the plan under which they were
granted, except that any such stock options will be exercisable through the end
of the eighteen (18) month period following the Termination Date (unless the
original expiration date occurs prior to the end of such eighteen (18) month
period, in which case the stock options will terminate and be forfeited, if not
previously exercised, as of the stock options’ original expiration date); and
(b) any stock options, Performance Share Units (PSUs) or Restricted Stock Units
(RSUs) granted to Employee on or after May 24, 2017 that have not vested as of
the Termination Date shall be immediately forfeited and cancelled.

1

--------------------------------------------------------------------------------

Employee acknowledges and agrees that as of the Termination Date he is vested in
the stock options set forth below, that these vested stock options are
exercisable for eighteen months following the Termination Date (unless the
original expiration date occurs prior to the end of such eighteen (18) month
period) and that he has no other rights to equity or equity-based compensation
in connection with his termination of employment.

Grant Name/Plan
Award
Type Grant Date
Grant
Price Number
Granted Vested and
Exercisable 05/08/2012_2002Plan_ISO_5.73_0
Options
(ISO) 08-May-2012
$5.73
70,000
70,000
05/07/2013_2002Plan_ISO_7.36_0
Options
(ISO) 07-May-2013
$7.36
14,687
14,687
05/07/2013_2002Plan__7.36_0 - NQ
Options
(NQ) 07-May-2013
$7.36
45,313
21,313
05/13/2014_2013 Plan_ISO_11.30_0
Options
(ISO) 13-May-2014
$11.30
4,779
4,779
05/13/2014_2013 Plan__11.30_0 - NQ
Options
(NQ) 13-May-2014
$11.30
13,951
13,951
05/12/2015_2013 Plan_ISO_10.08_01
Options
(ISO) 12-May-2015
$10.08
9,774
9,774
05/12/2015_2013 Plan__10.08_01 - NQ
Options
(NQ) 12-May-2015
$10.08
14,661
14,661
05/24/2016_2013 Plan_ISO-SLT_3.27
Options
(ISO) 24-May-2016
$3.27
2,574
2,574
05/24/2016_2013 Plan_-SLT_3.27 - NQ
Options
(NQ) 24-May-2016
$3.27
41,234
26,632


4. Full and Final Release. In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee’s heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the "Released Parties"), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement. Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act,
including the amendments provided by the Older Workers Benefits Protection Act,
or any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.
In exchange for Employee’s waiver and release of claims against the Released
Parties, and non-revocation of any portion of that release, the Company
expressly waives and releases any and all claims against the Employee that may
be waived and released by law with the exception of claims arising out of or
attributable to: (i) events, acts, or omissions taking place after the parties’
execution of the Agreement; (ii) Employee's breach of any terms and conditions
of the Agreement; and (iii) Employee's criminal activities or intentional
misconduct occurring during the Employee's employment with Company.

2

--------------------------------------------------------------------------------

5. Exceptions to the Release. The above release does not waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) for indemnification as a former Officer of the Company,
(iv) that may arise after Employee signs this Agreement, (v) rights and benefits
described in this Agreement, and (vi) which cannot be released by private
agreement. Employee understands that nothing in this Agreement (a) limits or
affects Employee’s right to challenge the validity of this Release under the
ADEA or the Older Workers Benefit Protection Act or (b) prevents Employee from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information, or (c) prevents Employee from exercising Employee’s rights under
Section 7 of the NLRA to engage in protected, concerted activity with other
employees, although by signing this Agreement, Employee is waiving his right to
recover any individual relief (including any backpay, frontpay, reinstatement or
other legal or equitable relief) in any charge, complaint, or lawsuit or other
proceeding brought by Employee or on his behalf by any third party, except for
any right Employee may have to receive a payment from a government agency (and
not the Company) for information provided to the government agency.

6. Restrictive Covenants. Employee understands and acknowledges that by virtue
of his employment with the Company, he had access to and knowledge of
Confidential Information (defined hereafter), was in a position of trust and
confidence with the Company, and benefitted from the Company’s goodwill.
Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Company's legitimate business interests in
its Confidential Information and goodwill. Employee further understands and
acknowledges that the Company's ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company and that the Company would be irreparably harmed
if the Employee violates the restrictive covenants below.

(a) Confidentiality. Employee understands and acknowledges that during the
course of his employment, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Company, its businesses and existing
and prospective customers, suppliers, investors and other associated third
parties ("Confidential Information"). For purposes of this Agreement,
Confidential Information includes, but is not limited to, all information not
generally known to the public, whether oral or written, relating directly or
indirectly to financial statements, projections, evaluations, plans, programs,
customers, suppliers, facilities, equipment and other assets, products,
processes, manufacturing, marketing, research and development, trade secrets,
know-how, patent applications that have not been published, technology and other
confidential information and intellectual property of the Company. Employee
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. Employee agrees, as a
condition of this Agreement, that Employee will not use or disclose any
Confidential Information which Employee learned or that came into Employee
possession during the course of employment with the Company. Among other things,
and without limitation, Employee will not use or disclose, without the consent
of the Company, any trade secrets, confidential or proprietary information of or
concerning the Company, its owners, affiliates, customers or suppliers.

3

--------------------------------------------------------------------------------

(b) Non-Solicitation of Employees. Employee understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees. Employee agrees, as a condition of this
Agreement, not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company for a period of eighteen (18) months from the Termination Date.

(c) Non-Solicitation of Customers. Employee understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
developing customer relationships, customer information and goodwill, and that
because of the Employee's experience with and relationship to the Company, he
has had access to and learned about much or all of the Company’s customer
information. Customer information includes, but is not limited to, names, phone
numbers, addresses, e-mail addresses, order history, order preferences, chain of
command, product information, pricing information and other information
identifying facts and circumstances specific to the customer. Employee agrees,
as a condition of this Agreement, not to directly or indirectly solicit,
contact, attempt to contact or meet with the Company's current, former or
prospective customers for purposes of offering or accepting goods or services
competitive with those offered by the Company, as of the date of this Agreement,
for a period of eighteen (18) months from the Termination Date.

(d) Reasonableness of Restrictions. If any covenant or provision of this
Agreement is determined to be void or unenforceable in whole or in part, it
shall not be deemed to affect or impair the validity of any other covenant or
provision and Paragraphs 6(a), 6(b) or 6(c), are each declared to be separate
and distinct covenants. If any court of law finds that any provision of this
Paragraph 6 is invalid or unenforceable, then such provision shall be enforced
to the extent deemed reasonable and enforceable by the court. Employee hereby
agrees all restrictions contained in this section are reasonable and valid and
all defenses to the strict enforcement thereof by the Company are hereby waived.
Employee further acknowledges that a violation of any of the provisions of this
section will result in immediate and irreparable damage to the Company and
agrees that in the event of such violation, the Company, in addition to any
other right of relief, shall be entitled to seek equitable relief by way of a
temporary or permanent injunction and to such other relief that any court of
competent jurisdiction may deem just and proper. If Employee is in breach of any
such restrictions, the running of the period of such restrictions shall be
stayed and shall recommence upon the date Employee ceases to be in breach
thereof, whether voluntarily or by injunction.

4

--------------------------------------------------------------------------------

(e) Survivability. The terms of this Paragraph 6 shall survive the expiration or
termination of this Agreement for any reason.

7. Agreement Confidentiality. The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Employee at any time to any person other than Employee’s lawyer or accountant, a
governmental agency, or Employee’s immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company.

8. Cooperation. Employee agrees to cooperate with the Released Parties regarding
any pending or subsequently filed litigation, claims or other disputes involving
the Released Parties that relate to matters within the knowledge or
responsibility of Employee. Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party’s representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party’s
representative, except as may be required by law. The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

9. Non-Admission. This Agreement shall not be construed as an admission by the
Company of any liability or acts of wrongdoing or unlawful discrimination, nor
shall it be considered to be evidence of such liability, wrongdoing, or unlawful
discrimination.

10. Non-Disparagement. Except as otherwise provided in Paragraph 5 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing. The Company agrees that it will instruct David Colo, CEO, Robert
McKeracher, CFO, Jill Barnett, General Counsel, Gerard Versteegh, SVP and Jeff
Gough, CHRO, not to make statements to any person or entity external or internal
to Company that are in any way disparaging or negative toward Employee. Nothing
in this paragraph prohibits Employee from complying with a court order or lawful
subpoena.

5

--------------------------------------------------------------------------------

11. Advice of Counsel, Consideration and Revocation Periods, Other Information.
The Company advises Employee to consult with an attorney prior to signing this
Agreement. Employee has twenty-one (21) days starting on the Termination Date to
consider whether to sign this Agreement (the "Consideration Period"). Employee
must return this signed Agreement to the Company’s representative set forth
below within the Consideration Period but not prior to the Termination Date. If
Employee signs and returns this Agreement before the end of the Consideration
Period, it is because Employee freely chose to do so after carefully considering
its terms. Additionally, Employee shall have fifteen days (15) from the date of
the signing of this Agreement to revoke this Agreement by delivering a written
notice of revocation within the fifteen-day revocation period to Jeff Gough,
SunOpta, 7301 Ohms Lane, Suite 600, Edina, MN 55439. If the revocation period
expires on a weekend or holiday, Employee will have until the end of the next
business day to revoke. This Agreement will become effective on the sixteenth
day after Employee signs this Agreement provided Employee does not revoke this
Agreement. Any modification or alteration of any terms of this Agreement by
Employee voids this Agreement in its entirety. Employee agrees with the Company
that changes, whether material or immaterial, do not restart the running of the
Consideration Period. Employee knowingly and voluntarily agrees to all of the
terms set forth in this Agreement.

12. Applicable Law and General Provisions. This Agreement shall be interpreted
under Minnesota law. This Agreement sets forth the entire agreement between the
parties. Employee is not relying on any other agreements or oral representations
not fully addressed in this Agreement. Any prior agreements between or directly
involving Employee and the Company are superseded by this Agreement, except any
prior agreements related to inventions, business ideas, confidentiality of
corporate information, and non-competition remain intact. To the extent of any
conflict between the terms of this Agreement and the Company’s severance plan,
the provisions of this Agreement shall prevail. The provisions of this Agreement
are severable, and if any part of this Agreement, except Paragraph 4, is found
by a court of law to be unenforceable, the remainder of this Agreement will
continue to be valid and effective. The headings in this Agreement are provided
for reference only and shall not affect the substance of this Agreement.

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.


Date: March 15, 2019

Jeff Gough
SunOpta
7301 Ohms Lane, Ste 600
Edina, MN 55439
/s/ Jeff Gough
Signature


Employee has read and understood this Agreement, signs this Agreement knowing he
is waiving valuable rights, and acknowledges that this Agreement is final and
binding.

Date: March 15, 2019
Not valid if signed
before Termination
Date John Ruelle


/s/ John Ruelle
Signature



6

--------------------------------------------------------------------------------